Title: Enclosure: [List of Clerks Engaged in Registers Office], 11 May 1792
From: 
To: 







A List of the Clerks engaged in the Registers Office with a note of objects on which they are employed and the Rate of their respective, Compensations.

Division of the Treasury Records
Names
Salary  
Employment


Revenue arising fromImpost, Tonnage andExcise.
Joshua Dawson
700  
Superintends and Examines the Accounts of Impost Tonnage and Excise. He also corrisponds with, and forwards to, the several Commissioners of Loans Certificates for the public Debt. He forwards to the several Collectors of the Customs blanks for registering vessels. He registers Bills of Exchange drawn by the Treasurer on the Collectors and certifies on the Bill a Record of the same. He arranges and prepares the Annual Return, for Congress, of the Duties arising from Impost, Tonnage & Excise. He is also deputed by the Register to pay the Contingent Expences of the Treasury Department.



Edward OHara
400
Under Mr. Dawson—Registers the Accounts of the Collectors in the Impost Book, and occasionally assists in other Branches of the Business.



William James
350
Keeps the Tonnage Books and those of the Excise.


Receipt and Expenditures of Public Money
}
Thos. OHara
600
Copying the Auditors and Comptrollers Certificates of Balances found due in Specie, on Settlement at the Treasury, in Order that the Secy. may issue his Warrant therefor. Registering all Specie Warrants drawn upon the Collector of the Duties on Goods, wares and Merchandize—On the Supervisors of the Duties on distilld Spirits. Likewise all Warrants drawn (in Specie) on the Treasurer for monies for use of the Departmt of War, Civil List, for payment of Interest on the Funded Debt &c. Journalizing the above and posting it into the Ledger, which contains the Treasurers, Secretary of War, paymaster Genl. Contractors, Commissioners of Loans for paymt of Interest & Invalids Accts. with various others. Likewise the Statemt: of ye different appropriations. To Certify to the Auditor and Comptoller the Advances made to Individuals—such as the Commissioner of Loans for the Payment of Interest. And of Invalids. To the Contractors for Supply of Provisions Clothing, Quarter Masters Stores &c and of the different Officers of Government for their Contingent Expence. Filing and keeping the Statements and vouchers of the Expenditures in Specie.


Genl and ParticularLoan officer Accts.
Miles F. Clossy
700
On the Journal and Ledger of the Domestic Debt, Ledger of the Assumed Debt and Ledger of the General Account of Interest. Also engaged in examining the Quarterly Accts. Currt. of the several Commissioners and in furnishing Quarterly Statements of their Accounts as they stand on the Books of the Treasury. And generally superintending.



Stewart Cummins
300
On the Journals of the Assumed Debt and General Account of Interest and in making Enteries from a Blotter into a Book preparatory for journalizing·the Warrants of Transferr of the Assumed Debt. Under the Direction of do.



Michael Kennedy
350
Making Waste Book Enteries of the Warrants of Transfer of the Domestic and Assumed Debts, and also in making fair Enteries of the Warrants of the domestic debt into a Book preparatory to the Journal. Under the Direction of do.



David Rittenhouse
200
Making fair Copies into Books opened for the purpose, of the Dividend Accounts of the Treasury, the Accounts of unclaimed Interest, and the Quarterly Abstracts rendered from this Office of the Accounts with the Loan offices. Under the Direction of do.


Issuing Certificates of the Domestic and Assumed Debt}
Jos: Stretch
700
Superintending Clerk. Employd in examining the several Certificates with the original Transferrs or Warrants and deleniating the Checks for the same. He also ocassionally makes out Certificates for deferred Stock and prepares the Receipts for Signature.




Saml M. Frauncis
350
Employd in the Delivery of Certificates and filling Receipts for the same.



Jno. Matthews
350
An Assistant in making out Certificates of the above 6 ⅌ Cent Stock.



Charles Wilson
350
Employd in making out Certificates of 3 ⅌. Cent Stock & Transfer from and to the Books of the General and particular Loan Offices.


On the Books and records which relate to the several Creditors on the Domestic and Assumed Debt.}
Jacob S. Howell
600
Keeps the Journal and Ledger of the Domestic 6 ⅌. Ct. Stock of public Creditors on the Books of the Treasy.


“
Chas. Tompkins
550
do. 3 ⅌. Cent do.


“
Mattw Walker
500
do. the Deferred Ledger. He also keeps an alphabitical Arrangement of all the old Certificates issued on the Register’d Debt and likewise of the Interest arising thereon.


“
Wm. Story
500
Keeps the Journal and Ledger of the Evidences of the Debt funded which shews the various Certificates &c upon which said Debt is founded.


“
John Finley
550
Keeps the 6 ⅌. Cent 3 ⅌ Cent & deferred Assumed Debts.


“
William Shepherd
300
Assistant to the Clerks on the 6 ⅌ and 3 ⅌. Cent domestic & assumed Debts.


Books and records which relate to the several Creditors on the domestic and Assd. Debt}
Geo. Mitchell
266.60
Employd in arranging the files of the several Description of Stock.


Registd Debt, the paymt. of its Intt: and the Enteries of Record from the Statem. and vouchers on which said Debt is founded.}
John Litle
500
Keeps the Journal and Ledger of Register’d Debt Sett No. 1. Superintends the Issuing of Certificates and prepares Checks for the Signature of the Register for the Payment of Interest on the registerrd debt.




Registerd debt, the payment of its Intt. and the Enteries of Record from the Statement and vouchers on which said Debt is founded.}
Gabriel Nourse
500
Fills up Certificates for registerd Debt for Signature, also the Receips for Signature of the public Creditors and files and Endorses the Vouchers.

do.
Jno. Hindman
500
Journalizes and posts the Books of Registerrd Debt No. 2


The Books and Records of the Old Governt:}
Armit Brown
500
Makes the Blotter Enteries and journalizes the Accots. of the late Governmt.


“
Wm. L. Gardner
500
Posting the Accounts and ballancing the Books of the old Governmt.


“
Geo: Tibbald
400
Recording the Accots. of the Old Governmt.


The Arrangment of public Securities
Jno. Woodside
650
Superintending Clerk is employd in Arrangeing the several Species of Certificates cancell’d at the Treasury under the old and prest. Government.


“
Simeon Reynolds
400
Selects from the vouchers and arranges the Certificates loaned at the Office of the Commissioner of Loans for State of Connecttt.


“
Saml Clendennon
300
Selects from the vouchers and arranges the Certificates loand at the office of the Commissioner of Loans for Pennsylvania


“
James Stewart
266.60
do. those taken up by the late Board of Treasury.


“
Archd. Woodside
350
do. those of Rhode Island.


“
Elias B. Woodward
266.60
do. those of Maryland.


“
Harman Stout
400
do. those of Massachusetts.


Filing and Enrolement of Ships Registers}
Jno. Woodward
500
Registering of Shipping &c.




Vide Remarks A



Total Amot.in
Dollrs.
14,650




Treasury DepartmentRegistered Office 11th. May 1792
J. N. Regr.

